                             UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA



  IN RE: FACEBOOK, INC. CONSUMER                   MDL No. 2843

  PRIVACY USER PROFILE LITIGATION                  Case Nos. 18-md-02843-VC, 19-cv-01003-
                                                   JST
  IBRAHIM HASSAN, et al.,
              Plaintiffs,
                                                   PRETRIAL ORDER 23: ORDER
       v.                                          GRANTING MOTION TO RELATE
  FACEBOOK, INC.,                                  (HASSAN) AND RESCHEDULING
                                                   CASE MANAGEMENT CONFERENCE
              Defendant.
                                                   Re: Dkt. No. 293 (18-md-02843-VC)

       The motion to relate Hassan v. Facebook, Inc., No. 4:19-cv-01003-JST (N.D. Cal.) to the

MDL proceeding is granted. The standards for relating cases under Local Rule 3-12 are met here,

because the actions “concern substantially the same parties, property, transaction, or event” and

litigating the Hassan case separately from the MDL would be “an unduly burdensome

duplication of labor and expense.” Furthermore, relating the cases will serve the “convenience of

parties and witnesses and will promote the just and efficient conduct of such actions.” 28 U.S.C.

§ 1407.

       Per the request of the co-lead plaintiffs and Facebook, the case management conference is

rescheduled for November 4, 2019 at 2:00 p.m in San Francisco, Courtroom 4. In their joint case

management statement, due October 28, Facebook and the co-lead plaintiffs should address

whether Hassan should be treated differently from the other member cases. The plaintiffs in

Hassan are ordered to file a separate case management statement by October 31, 2019, in
advance of the case management conference. Facebook need not file a response to the Hassan
complaint until some time after the case management conference.



       IT IS SO ORDERED.

Dated: September 30, 2019
                                           ______________________________________
                                           VINCE CHHABRIA
                                           United States District Judge




                                              2
